Citation Nr: 0124929	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922a.

(The issue of entitlement to a rating in excess of 50 percent 
for service-connected post-traumatic stress disorder is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania, that determined 
that the appellant was not entitled to Service Disabled 
Veterans Insurance under 38 U.S.C.A. § 1922(a) (West 1991).


REMAND

As is reflected on the title page of this remand, the veteran 
is represented by the New York State Division of Veterans' 
Affairs (see VA Form 23-22 dated in September 1985).  
Unfortunately, the veteran's accredited representative did 
not have the opportunity to review this case or present 
written argument prior to the September 2001 transfer of this 
case to the Board by the RO&IC.  Accordingly, this case must 
be referred to the veteran's local representative for review 
and the opportunity to present additional argument.  This is 
pursuant to VA regulation that accords the appellant full 
representation at all stages of an appeal by a recognized 
organization.  38 C.F.R. § 20.600 (2001).  

So as to ensure full compliance with due process 
requirements, this case is REMANDED to the RO&IC for the 
following action:

The RO&IC should forward this case to the 
veteran's local accredited representative 
for review and for the opportunity to 
present written argument on the appeal of 
entitlement to Service Disabled Veterans 
Insurance under 38 U.S.C.A. § 1922(a).

Thereafter, subject to current appellant procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
remand is to obtain additional information and to afford the 
appellant due process of law.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

